Citation Nr: 1122589	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, to include as secondary to residuals of right parotidectomy.

3.  Entitlement to service connection for hypertension, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for residuals of polypectomy, claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for an eye disorder, to include decreased visual acuity, a cataract, pingueculas, and heterophoria, claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for hair loss, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

The Board observes that the Veteran is essentially seeking service connection for residuals of right parotidectomy, which include lower jaw pain, abscessed teeth, and facial numbness, claimed as due to exposure to ionizing radiation.  As such, the Board has recharacterized these claims into the one claim as listed on the title page.  Although the RO framed the psychiatric issue on appeal as being limited to anxiety disorder, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on his testimony that the parotidectomy resulted in a dry mouth, which aggravates his anxiety, the Board has further characterized the anxiety claim to include a secondary component.  Lastly, the record reflects that the Veteran has decreased visual acuity, a cataract in the right eye, pingueculas, and heterophoria.  The Board will consider all of the above as part of the vision problems on appeal but has recharacterized the issue as stated on the title page.

The Veteran submitted additional evidence after transfer of the records to the Board.  38 C.F.R. § 20.1304(c) (2010) states that any pertinent evidence submitted by the Veteran which is accepted by the Board must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived by the Veteran.  No such waiver was received in this instance.  However, upon review of the evidence, the Board finds that it is cumulative of evidence of record previously associated with the claims file.  In this regard, the evidence is a letter from the Veteran regarding his exposure to ionizing radiation.  His statements regarding such exposure are already of record.  Moreover, as will be seen below, the Board concedes his exposure to ionizing radiation.  Thus, appellate consideration may proceed at this time.

The issues of entitlement to service connection for a heart disorder and diabetes have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, claimed as due to exposure to ionizing radiation; entitlement to service connection for a psychiatric disorder, to include anxiety disorder, to include as secondary to residuals of right parotidectomy; and entitlement to service connection for an eye disorder, to include decreased visual acuity, a cataract, pingueculas, and heterophoria, claimed as due to exposure to ionizing radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  The competent evidence does not show that the Veteran's hypertension had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.

3.  The competent evidence does not show that the Veteran's colon polyp had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.

4.  The competent evidence does not show that the Veteran's hair loss had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

2.  The criteria for service connection for residuals of polypectomy, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

3.  The criteria for service connection for hair loss, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If hypertension is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311 (2010).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Board notes that the three alternative methods defined by Hilkert for establishing service connection all share a common threshold: that the veteran has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 38 U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that his disabilities are due to exposure to ionizing radiation during service.

At the outset, the Board acknowledges the Veteran's onsite participation in tests involving the atmospheric detonation of a nuclear device.  In this regard, he has alleged participating in such tests at the Nevada Test Site and the record shows that he was temporarily assigned to Mercury, Nevada (which is located on the Nevada Test Site) from April to at least July 1957 (which is during the time of the tests).  Thus, exposure to ionizing radiation during service is presumed.  

However, hypertension, the noncancerous colon polyp that led to the polypectomy, and hair loss are not diseases recognized by VA as due to radiation exposure.  See 38 C.F.R. §§ 3.309(d)(2)(i-xxi), 3.311(b)(2)(i-xxiv).  Accordingly, the provisions of § 3.309(d) and § 3.311(b) are not applicable in this case.  The Board will now consider whether service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Combee, 34 F.3d 1039; Davis, 10 Vet. App. at 211; Rucker, 10 Vet. App. at 71.

Hypertension

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis of hypertension or elevated blood pressure readings.  He denied having high blood pressure during his separation examination and his blood pressure was normal at that time.  Moreover, the Veteran testified during his Board hearing that he had not been treated for any of his claimed disabilities in service.  He specifically testified that the hypertension developed after discharge from service.  

The first sign of hypertension appears in a December 2006 VA treatment note, which shows an elevated blood pressure reading of 159/80.  See Diagnostic Code 7101, 38 C.F.R. § 4104 (2010).  It is not until October 2008 that he was actually diagnosed with hypertension and started on medication.  The Board observes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, in an October 2008 statement, the Veteran acknowledged that his medical problems developed in his later years. 

Moreover, the record does not contain competent evidence of a link between the Veteran's hypertension and active service, to include presumed exposure to ionizing radiation.  Of note, a May 2006 VA treatment note reflects that he was advised that hypertension is one of the health risks of being overweight.  As discussed earlier, he was diagnosed with hypertension over two years later.  The Board observes that this suggests that his hypertension may simply be due to his obesity.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as elevated blood pressure readings.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  

In this case, the Veteran has expressed his belief that his hypertension is due to exposure to ionizing radiation during service and noted that he is the only one of 10 boys in his family who has hypertension.  However, the Veteran has also dated the onset of his hypertension to well after discharge from service, and the question of causation in this case extends beyond an immediately observable cause-and-effect relationship.  As such, despite the negative family history of hypertension, he is not competent to address etiology in the present case.  Moreover, the Board reiterates that there is no competent medical evidence linking his hypertension to service.

Given the above, the Board finds that the competent evidence does not show that the Veteran's hypertension had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.

Residuals of Polypectomy

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis of colon polyps.  He denied having any gastrointestinal problems during his separation examination and had a normal evaluation of the abdomen and viscera at that time.  Moreover, the Veteran testified during his Board hearing that he had not been treated for any of his claimed disabilities in service.  He specifically testified that the first polyp had been found in 2001 or 2002.  

The first objective evidence of a polyp appears in December 2006 VA treatment notes showing that a colonoscopy found a colon polyp and that it was removed via polypectomy.  An August 2007 VA treatment note reflects that the pathology report revealed a tubulovillous adenoma (not cancerous).  The Board observes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.  Here, the Board notes the Veteran's testimony that his polyp was found upon colonoscopy in 2001 or 2002.  However, VA treatment notes indicate that the colonoscopy that found the polyp was performed in 2006, and earlier VA and private medical records do not indicate that the Veteran had previously undergone a colonoscopy.  Moreover, even if a polyp had been found in 2001 or 2002, this still dates the onset to over 40 years after discharge from service.  

Moreover, the record does not contain competent evidence of a link between the Veteran's colon polyp and active service, to include presumed exposure to ionizing radiation.  

The Board acknowledges the Veteran's belief that the colon polyp that led to the polypectomy is due to exposure to ionizing radiation during service.  However, he has also dated the onset of his polyp to well after discharge from service, and the question of causation in this case extends beyond an immediately observable cause-and-effect relationship.  See Jandreau, 492 F.3d 1372.  As such, he is not competent to address etiology in the present case.  

Given the above, the Board finds that the competent evidence does not show that the Veteran's colon polyp had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.

Hair Loss

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis of hair loss.  He did not report having any hair loss during his separation examination and had a normal evaluation of the head and scalp at that time.  Moreover, the Veteran testified during his Board hearing that he had not been treated for any of his claimed disabilities in service.  

Although the medical evidence of record does not show that the Veteran has hair loss, the Board observes that hair loss is an observable symptom and, as such, presence of current disability has been established.  See Layno, 6 Vet. App. 465.  In this regard, it was noted during the hearing that he had what appeared to be typical male pattern baldness.  Although the onset of his hair loss has not been definitively established by the record, including the Veteran's statements, the record suggests that the hair loss exhibited at an old age (the Veteran is in his 70s).  Further, in an October 2008 statement, the Veteran acknowledged that his medical problems developed in his later years.  The Board observes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, the record does not contain competent evidence of a link between the Veteran's hair loss and active service, to include presumed exposure to ionizing radiation.  Indeed, the record indicates that the Veteran simply has male pattern baldness.

The Board acknowledges that the Veteran has expressed his belief that his hair loss is due to exposure to ionizing radiation during service and noted that he is the only one of his family of 12 children who is bald.  However, he has dated the onset of his hair loss to well after discharge from service, see Layno, 6 Vet. App. 465, and the question of causation in this case extends beyond an immediately observable cause-and-effect relationship.  See Jandreau, 492 F.3d 1372.  As such, despite the negative family history of hair loss, he is not competent to address etiology in the present case.  Moreover, the Board reiterates that there is no competent medical evidence linking his hair loss to service.  

Given the above, the Board finds that the competent evidence does not show that the Veteran's hair loss had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service, to include exposure to ionizing radiation.

Lastly, the Board also observes that the medical evidence of record does not show that the Veteran's hair loss developed due to an underlying disability that had its onset in or is related to service.  As indicated above, there are no references to hair loss in the medical evidence of record.  Accordingly, notwithstanding the Veteran's assertions, there is no competent evidence that he currently has a disability manifested by hair loss due to exposure to ionizing radiation.  

All Disabilities

In summary, service connection for hypertension, residuals of polypectomy, and hair loss is denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as due to ionizing radiation, is denied.

Service connection for residuals of polypectomy, to include as due to ionizing radiation, is denied.

Service connection for hair loss, to include as due to ionizing radiation, is denied.





REMAND

The Board finds that further development is needed on the remaining claims on appeal.

With respect to the residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, the Veteran contends that they are due to exposure to ionizing radiation during service.  As determined above, exposure to ionizing radiation during service is presumed.  A November 2008 VA ionizing radiation examination note reflects a history of participation in nuclear weapons testing in service and a benign right parotid gland adenoma in 2002.  The physician stated that the Veteran's condition may be at least as likely due to ionizing radiation but provided no rationale.  Although only cancers of the salivary glands are recognized by VA as due to ionizing radiation, given the above medical opinion, the RO should afford the Veteran a VA examination to determine whether his right parotid gland adenoma was related to exposure to ionizing radiation during service.

As noted in the introduction, the Veteran contends that the dry mouth caused by the parotidectomy aggravates his anxiety.  As the residuals of right parotidectomy claim being remanded could affect the psychiatric disorder claim, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

With respect to decreased visual acuity and the cataract, the Veteran entered service with 20/20 vision in the right eye and 20/25 vision in the left.  A January 1958 examination revealed that his vision remained the same.  However, a January 1960 discharge report of medical history reflects that he has worn glasses for the past six months, indicating a worsening of his visual acuity.  Post service, a May 2009 VA optometry note reflects 10/225 vision in the right eye with a cataract and 20/20 vision in the left eye.  The optometrist also noted that the Veteran denied a history of radiation therapy.  During his Board hearing, the Veteran testified that he had been exposed to falling debris during atmospheric detonation of nuclear devices during service, raising the possibility of superimposed injury.  He also testified that a VA optometrist indicated that his cataract was due to exposure to ionizing radiation.  Given the above, the RO should afford the Veteran a VA examination to determine whether his visual acuity permanently worsened due to the superimposed injury of exposure to falling debris, and whether his cataract is related to exposure to ionizing radiation.

The Veteran also complained of a growth on the left eye during service in January 1958, and the examiner noted a growth on the lid margin.  Post service, the May 2009 VA optometry note reflects the presence of a pinguecula bilaterally.  During his Board hearing, he stated that he had been exposed to falling debris during atmospheric detonation of nuclear devices during service and presented visual evidence of a current growth on the left eye.  Given the above, the RO should obtain an opinion as to whether the pinguecula of either eye is related to service, to include exposure to ionizing radiation or falling debris.  

Lastly, the Veteran was diagnosed with heterophoria during his discharge examination.  The Board observes that this condition may be congenital, caused by injury to the eye, or caused by a disease that causes vision loss.  Given his testimony that he was exposed to falling debris during atmospheric detonation of nuclear devices, the RO should obtain an opinion as to whether he currently has heterophoria, and, if so, whether it preexisted service, and, if so, whether it was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the Veteran a VA examination to determine the nature, extent, onset, and etiology of his right parotid gland adenoma.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the right parotid gland adenoma was related to exposure to ionizing radiation during service.  

Specific attention is directed to the November 2008 VA ionizing radiation examination note reflecting the physician's opinion that the condition may be at least as likely due to ionizing radiation.  

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  The RO should also afford the Veteran a VA examination to determine the nature, extent, onset, and etiology of any eye disorders found to be present, to include decreased visual acuity, cataracts, pingueculas, and heterophoria.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder had its onset in or is related to service, to include exposure to ionizing radiation or falling debris.  

With respect to visual acuity, attention is directed to the service treatment records showing the Veteran's visual acuity and that he began wearing glasses six months prior to discharge.  

With respect to the cataract in the right eye, attention is directed to the May 2009 VA optometry note and the significance, if any, of the notation that the Veteran denied a history of radiation therapy.  

With respect to pingueculas, attention is directed to the January 1958 service treatment record showing a growth on the lid margin of the left eye.  

Specific to heterophoria, if found to be present, the examiner should provide an opinion as to whether the disorder existed prior to service.  If the examiner concludes that the disorder existed prior to service, the examiner should provide an opinion as to whether the disorder was aggravated (permanently worsened beyond the natural progression of disease) by service.  If the examiner concludes that the disorder did not exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder had its onset in  or is related to service, to include exposure to ionizing radiation or falling debris.  Attention is directed to the discharge examination report showing the notation of heterophoria.  

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claims, with consideration of the evidence added to the claims file since the issuance of the January 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


